PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,254,744
Issued: February 22, 2022
Application No. 15/228,616
Filed: 4 Aug 2016
For: ANTIGEN BINDING CONSTRUCTS TO TARGET MOLECULES

:
: PATENT TERM ADJUSTMENT/
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed April 21, 2022, requesting that the patent term adjustment be increased from zero days to no less than 145 days.

The Office has re-determined the PTA to be 46 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
Relevant Procedural History
	
On February 22, 2022, this patent issued with a patent term adjustment determination of zero days. On April 21, 2022, patentee filed an application for patent term adjustment seeking an adjustment of the determination to no less than 145 days in view of applicant delay miscalculations.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 46 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 U.S.C. § 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 U.S.C. § 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 U.S.C. § 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement with the applicant delay assessed pursuant to 37 CFR 1.704. 

Patentee does not contest the reduction of one day assessed under 37 CFR 1.704(c)(8) in connection with the information disclosure statement filed October 8, 2021.

Patentee does not contest the reduction of nine days assessed under 37 CFR 1.704(b) in connection with the reply filed October 22, 2020.

Patentee does not contest the reduction of 15 days assessed under 37 CFR 1.704(c)(10) in connection with the information disclosure statement filed December 16, 2021.

The reduction of 48 days assessed in connection with the information disclosure statement (IDS) filed August 7, 2018 was errantly assessed as the submission included a “Safe Harbor” statement per 37 CFR 1.704(d). 

The reduction of 56 days assessed in connection with the information disclosure statement filed April 23, 2019 was errantly assessed as the submission included a “Safe Harbor” statement per 37 CFR 1.704(d).

The reduction of 18 days assessed in connection with the information disclosure statement (IDS) filed June 9, 2020 was errantly assessed as the submission included a “Safe Harbor” statement per 37 CFR 1.704(d). 

Accordingly, the reductions of 48 days, 56 days, and 18 days have been restored.

The patent term adjustment was properly reduced 48 days pursuant to 37 CFR 1.704(c)(12) in connection with the request for continued examination filed October 7, 2021 after a Notice of Allowance had been mailed. The reduction commenced October 8, 2021, the day after the date of mailing of the notice of allowance under 35 U.S.C. 151, and ended October 7, 2021, the date that the request for continued examination under 35 U.S.C. 132(b) was filed.

As indicated by patentee, the patent term adjustment is subject to an additional reduction of 50 days in connection with the information disclosure statement filed December 16, 2021. The information disclosure statement did not include a “Safe Harbor” statement per 37 CFR 1.704(d), accordingly, the reduction of 50 days is properly assessed.

As indicated by patentee, the patent term adjustment is subject to an additional reduction of nine days in connection with the information disclosure statement filed July 9, 2021. The information disclosure statement did not include a “Safe Harbor” statement per 37 CFR 1.704(d), accordingly, the reduction of nine days is properly assessed.


Lastly, the patent term adjustment is subject to an additional reduction of one day in accordance with 37 CFR 1.704(c)(8) in connection with the supplemental reply (information disclosure statement) filed October 8, 2021. The submission did not include a “Safe Harbor” statement. Accordingly, a  reduction of one day, the period of time that does not overlap with the reduction of 50 days assessed pursuant to 37 CFR 1.704(c)(12) is properly assessed.

Accordingly, the patent term adjustment is subject to a total reduction of 133 days due to applicant delays (48 days + 50 days + 9 days + 9 days + 1 day + 1 day + 15 days).

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
0 + 179 + 0 – 0 –133 = 46

Patentee’s Calculation

0 + 179 + 0 – 0 –  = 145

Conclusion

Patentee is entitled to PTA of 46 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 0 + 179 + 0 – 0 – 133 = 46 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 46 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,254,744
		DATED            :  February 22, 2022
		INVENTOR(S) :  Chan, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days

      Delete the phrase “by 0 days” and insert – by 46 days--